DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment filed on 04/13/2022 has been entered. Claim 2 has been canceled. Claims 1 and 3-26 are still pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 7-10, 14-16, 20-23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida (US 20190369930) in view of Kaneda et al. (US 20200319830) and Miyasaka (US 20200210117) .

Regarding claim 14, Iida teaches a method for generating job data by a terminal device, comprising: 
receiving a job setting screen content from an external information processing apparatus (751 in fig. 7b: create job settings and fig. 8a); 
generating a job setting screen based on the job setting screen content (fig. 8a);
receiving input on the job setting screen (fig 8a); 
generating setting data for the information processing apparatus based on the input on the job setting screen (801: create in fig. 8a-b); 
generating job data for causing the information processing apparatus to execute predetermined processing based on the setting data (1507 in fig. 15: post-process xml data ); and transmitting the job data to the information processing apparatus (p0214-215: The XML data is used to generate a JDF file at the printer 101. 
Lida does not teach wherein the job data includes an object to be processed and a control command indicating contents of processing to be performed on the object; and transmitting the job data to the information processing apparatus;Amendment and Reply Attorney Docket No. 0084749-000362 Application No. 17/223,184 Page 7 wherein the command further includes calling a browser function to display the job setting screen, and wherein the generating setting data for the information processing apparatus includes acquiring data input in the job setting screen from the browser function.
Miyasaka teaches wherein the job data includes an object to be processed and a control command indicating contents of processing to be performed on the object (p0082: The user may specify, in the printing settings pane 33, various printing settings items, such as N-up printing, number of copies, and color correction)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Iida, and to include wherein the job data includes an object to be processed and a control command indicating contents of processing to be performed on the object; and transmitting the job data to the information processing apparatus, in order to improvement to lighten the workload of a user preparing a spot-color image layer suggested by Miyasaka (p0004).
Lida in view of Miyasaka still does not teach Amendment and ReplyPage 7wherein the command further includes calling a browser function to display the job setting screen, and wherein the generating setting data for the information processing apparatus includes acquiring data input in the job setting screen from the browser function.
Kaneda wherein the generating setting data for the information processing apparatus includes acquiring data input in the job setting screen from the browser function (p0071: the MFP 101 has a web server 416 that provides a web server function and web services and p0074: he remote UI service 415 is a Web service that provides a remote user interface function for executing device setting and management of the MFP 101 via an external Web browser..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Iida in view of Miyasaka, to include Amendment and ReplyPage 7the command further includes calling a browser function to display the job setting screen, and wherein the generating setting data for the information processing apparatus includes acquiring data input in the job setting screen from the browser function so that client device can access print settings of remote device.

Regarding claim 15, Iida teaches the method according to claim 14, farther comprising calling a browser function to display the job setting screen, wherein the generating setting data for the information processing apparatus includes acquiring data input in the job setting screen from the browser function (p0158: web browser 455, a login screen 600 illustrated in FIG. 6A is displayed) . 

Regarding claim 16, Iida teaches the method according to claim 14, wherein the generating setting data for the information processing apparatus based on the input on the job setting screen includes generating structuration data including a setting value on the job setting screen (fig. 8a), and generating the setting data from the structuration data based on each piece of object information included in the structuration data (fig. 12A: data with tag and value). 

Regarding claim 27, Iida teaches a device comprising: a storage that stores the program according to claim 1; and a hardware processor that executes the program (102 in fig. 1).

Claim 1 has been analyzed and rejected with regard to claim 14 and in accordance with Iida’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0044). 

Claim 3 have been analyzed and rejected with regard to claims 16 and in accordance with Iida’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0044). 

Claims 7-10 have been analyzed and rejected with regard to claims 20-23 and in accordance with Iida’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0044). 

Regarding claim 20, Iida teaches the method according to claim 14, wherein the generating job data for the information processing apparatus based on the setting data includes receiving input for generating the job data (fig. 7b), acquiring control command definition information from the information processing apparatus based on the input (fig. 7b: print, job list), acquiring a control command corresponding to a setting value included in the setting data with reference to the control command definition information, and generating the job data including the control command (Fig. 7b and 8). 

Regarding claim 21, Iida teaches the method according to claim 20, further comprising receiving job data edit processing extension function data as well as the control command definition information from the information processing apparatus, and adding edit processing to the job data based on the job data edit processing extension function data (fig. 8a: booklet). 

Regarding claim 22, Iida teaches the method according to claim 14, wherein the job setting screen content includes a screen content, and a job setting definition content, wherein the screen content includes information about a part displayed on the job setting screen, and wherein the job setting definition content includes information associating a setting value input on the job setting screen with the part (fig. 7 and 8). 

Regarding claim 23, Iida teaches the method according to claim 22, wherein the part is defined by HTML, and wherein the job setting screen content associates the setting value input on the job setting screen with the part with use of an attribute for the HTML (p0114: html). 

Claims 4-6 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida in view of Miyasaka and Kaneda as applied to claim 16 above, and further in view of Kimura (US 20080068655).
Regarding claim 17, Iida in view of Miyasaka and Kaneda does not teach the method according to claim 16, Iida does not teach  wherein the generating the setting data from the structuration data based on each piece of object information included in the structuration data includes acquiring a first setting and a second setting included in the structuration data, acquiring an offset of the setting data, writing the first setting in a specific position in the setting data based on the offset, updating the offset after writing of the first setting, and writing the second setting in a subsequent position to a region in the setting data in which the first setting is written based on the updated offset.
Kimura teaches wherein the generating the setting data from the structuration data based on each piece of object information included in the structuration data includes acquiring a first setting and a second setting included in the structuration data (fig. 5 and 9), acquiring an offset of the setting data, writing the first setting in a specific position in the setting data based on the offset, updating the offset after writing of the first setting, and writing the second setting in a subsequent position to a region in the setting data in which the first setting is written based on the updated offset (p0087-0088: offset.. byte). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Iida in view of Miyasaka and Kaneda, and to include wherein the generating the setting data from the structuration data based on each piece of object information included in the structuration data includes acquiring a first setting and a second setting included in the structuration data, acquiring an offset of the setting data, writing the first setting in a specific position in the setting data based on the offset, updating the offset after writing of the first setting, and writing the second setting in a subsequent position to a region in the setting data in which the first setting is written based on the updated offset, in order to  adding a function without installation suggested by Kimura (p0009-10).

Regarding claim 18, Iida teaches the method according to claim 16, wherein the structuration data is defined by JSON or a markup language (fig. 12a: xml). 

Regarding claim 19, Iida in view of Kimura teaches the method according to claim 16, further comprising generating default first structuration data (Kimura:p0060: printing setting data DB 448 for storing process contents which are set as a default)
and a second structuration data temporarily storing a setting input on the job setting screen based on the job setting screen content, and storing the second structuration data as the structuration data based on reception of input of storage of a setting content on the job setting screen (Kimura:fig. 11: s403: obtain function data, display setting screen -> input by user ->read function setting data s412)
The rational applied to the rejection 16 has been incorporated herein.

Claims 4-6 have been analyzed and rejected with regard to claims 17-19 and in accordance with Iida’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0044). 

Claims 11-12 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida in view of Miyasaka and Kaneda as applied to claim 14 above, and further in view of Ogawa (US 20210303219).
Regarding claim 24, Iida in view of Miyasaka and Kaneda does not teach the method according to claim 14, further comprising receiving cycle information for communicating with the information processing apparatus, and acquiring various contents from the information processing apparatus based on the cycle information. 
Ogawa teaches the method according to claim 14, further comprising receiving cycle information for communicating with the information processing apparatus, and acquiring various contents from the information processing apparatus based on the cycle information (p0027: transmits information in the image output apparatus 100 to the management PC 102 periodically). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Iida, and to include receiving cycle information for communicating with the information processing apparatus, and acquiring various contents from the information processing apparatus based on the cycle information, in order for an information processing apparatus that appropriately deletes an image output apparatus from the management target suggested by Ogawa (p0004).

Regarding claim 25, Iida in view of Ogawa teaches the method according to claim 14, further comprising detecting a plurality of information processing apparatuses on a network, and selecting any of the plurality of information processing apparatuses detected (fig. 9). 
The rational applied to the rejection of claim 24 has been incorporated herein.

Claims 11-12 have been analyzed and rejected with regard to claims 24-25 and in accordance with Iida’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0044). 

Claims 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida Iida in view of Miyasaka and Kaneda and Ogawa as applied to claims 25 and 12 above, and further in view of Saigusa (US 20210240412).

Regarding claim 26, Iida in view of Ogawa does not teach the method according to claim 25, further comprising generating the setting data of a selected information processing apparatus based on a fact that the selected information processing apparatus is different from an information processing apparatus that communicated last time, and using part or all of setting data of the information processing apparatus that communicated last time as the setting data of the selected information processing apparatus. 
Saigusa teach the method according to claim 25, further comprising generating the setting data of a selected information processing apparatus based on a fact that the selected information processing apparatus is different from an information processing apparatus that communicated last time (fig. 8a: 801 select printer), and using part or all of setting data of the information processing apparatus that communicated last time as the setting data of the selected information processing apparatus (fig. 8a and p0096: On the print common dialog, the user can only make settings that can be made in using any printer). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Iida in view of Miyasaka and Kaneda, and to include generating the setting data of a selected information processing apparatus based on a fact that the selected information processing apparatus is different from an information processing apparatus that communicated last time, and using part or all of setting data of the information processing apparatus that communicated last time as the setting data of the selected information processing apparatus, in order to extend the print setting screen provided by the cloud print service or OS by using a print extension application, so that items other than standard setting items can also be set suggested by (Saigusa:p0005)

Claims 13 has been analyzed and rejected with regard to claim 25 and in accordance with Iida’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0044). 

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677